182 F.2d 1020
BURLINGTON MILLS CORPORATION, Plaintiff-Appellee,v.ROY FABRICS, Inc., et al., Defendants-Appellants.
No. 249.
Docket 21705.
United States Court of Appeals Second Circuit.
Argued June 19, 1950.
Decided June 19, 1950.

Before AUGUSTUS N. HAND, and FRANK, Circuit Judges, and GODDARD, District Judge.
Appeal from the United States District Court for the Southern District of New York.
Abraham Wilson and Kadel & Wilson, New York City, for defendants-appellants.
Leon Lauterstein, and Lauterstein & Lauterstein, New York City, for plaintiff-appellee.
PER CURIAM.


1
Order D.C., 91 F.Supp. 39, affirmed in open court.